Mr. Justice Baker delivered the opinion of the Court: This was a suit in ejectment, prosecuted by Thomas Fernandes, appellee, against David E. McGinnis, appellant, wherein the plaintiff recovered judgment for the possession of 133j-acres of land in Sangamon county. On and prior to the 23d day of April, 1884, appellant was . the .owner in fee of the land in controvery, and he executed to William W. McGinnis a warranty deed of that date.for the same, and by an arrangement between the parties he received the benefit of the consideration money by having it applied upon an indebtedness of his to the Springfield Marine Bank. . William W. McGinnis, by deed dated February 27, 1885, conveyed the land to Henry C. Latham, in trust, with full power to sell and convey the same, either at public or private sale, and apply the proceeds to the purposes of the trust. By a warranty deed of the date of October 29, 1885, Latham, the trustee, sold and conveyed the land to appellee. The appellant, alter the execution of his deed of the date of April 23, 1884, remained in the possession of the land, and cultivated the same. He paid, in the spring of 1885, a certain sum of money to Latham, and in February, 1886, paid to him a further sum of $579.87. Latham claims these several sums of money were collected as the-rents due for 1884 and 1885, and appellant claims these moneys were payments made upon the verbal agreement hereafter mentioned. Appellant offered, upon the trial, to prove that at the time the warranty deed to William W. McGinnis was made and given, there was an oral agreement between him and said William W. McGinnis, that appellant should have the right to redeem the land by paying a sum of money equal to $50 on the acre of the land, and interest at the rate of eight per cent per annum on the same, and that he was to have five years ' to make the payment in, by paying the principal, and interest at that rate for five years. Appellant also offered to prove that the deed was simply delivered as security, and was therefore to be treated as a mortgage, and further, that he had complied with that agreement so far as he had anything to do with compliance, and that he took and remained in possession under such agreement. The court refused to allow this proffered testimony to go the jury, and appellant excepted. The action of the court in refusing to admit this testimony was clearly right. It is somewhat uncertain, from the offer made and the argument of counsel, whether the contention of appellant is that the relation between himself and William W. McGinnis was that of mortgagor and mortgagee, or that of vendee and vendor. If we assume his claim to be, that the deed, although absolute upon its face, was in fact a mortgage, then the case of Finlon v. Clark, 118 Ill. 32, is an authority directly in point that the refusal of the court to admit the testimony was not erroneous. It was there held by this court, that in ejectment by the grantee of a deed absolute on its face, against the grantor, the deed can not be shown to be a mortgage, only,—that the remedy of the grantor, if he has any, is in equity, and that he may there enjoin the action at law, and show the true character of the deed. If, on the other hand,. the claim of appellant is, that he was the vendee, and William W. McGinnis the vendor, of the land, under an executory contract for the sale of such land, and that he, appellant, is in possession under such contract, then, as the contract which he sought to prove for the purpose of establishing that relationship was not in writing, it was therefore obnoxious to the Statute of Frauds. The alleged agreement was a verbal contract for the sale of an interest in lands, and by its supposed terms it might have been performed at any time within five years from the making thereof. The well settled rule of the law is, that a verbal contract within the condemnation of the Statute of Frauds can not be enforced in any way, either directly or indirectly, and can not he made either the ground of a demand or the ground of a defense. This doctrine was fully recognized and followed by this court in the ease of Wheeler v. Frankenthal & Bro. 78 Ill. 124. Such a' contract can not be made-available, even in a collateral and incidental .manner. Carrington v. Roots, 2 M. & W. 248. It is further urged, that the trial court erred in refusing to' instruct the jury, that if they believed that appellant was in possession of the land in controversy as a purchaser, and had never been put in default by notice to quit, then they should find in his favor. The» only evidence upon which such an instruction could have been based, had been excluded by the court, and it was therefore properly refused. The refusal of the court to give the second instruction asked by appellant is also assigned as error. The substance of that, instruction was, that if Latham, at the time he controlled the-land in question, recognized appellant as his tenant, and collected rent from him, then appellee could not" recover without-the evidence showed either a termination of the lease by its. terms, or a notice to quit. The action of the court in refusing-this instruction was not erroneous. The rule is, that where a defendant in ejectment repudiates a tenancy, and claims a title in fee, he dispenses with the necessity of a notice to quit-This rule has been applied by this court in a case where, as in this case, the title claimed by the defendant was not a legal fee simple title, but a mere equitable title. Herrell v. Sizeland, 81 Ill. 457. The instructions given at the instance of appellee were substantially correct. We find no error in the record. The judgment is affirmed. Judgment affirmed.